DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-10, in the reply filed on 7/6/2022 is acknowledged. Claims 11-12 are withdrawn from examination at this time. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2019 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging unit configured to” in claim 9, “particle position acquiring unit configured to” in claim 9, “a vicinal particle extracted unit configured to” in claim 9, “a calculating unit configured to” in claim 9, “input unit configured to” in claim 10, “imaging unit configured to” in claim 10, “a particle position unit configured” in claim 10, “a vicinal particle extracting unit configured to” in claim 10, “a first calculating unit configured to” in claim 10, “a second calculation unit configured to” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 2003/0036067) in view of Seth et al (US 2014/0227682).
Claim 1:
Schwartz (US 2003/0036067) teaches:
A particle measuring method for measuring, based on image data containing an image of a plurality of particles, a size of each of the plurality of particles included in the image data, the particle measuring method comprising (abstract teaches observe and determining size of individual molecules such as length, diameter, spherical, size, map location): 
acquiring a position of each of the plurality of particles from the image data (0143-0149, 0149 teach map (position) of separate molecules in regard for sizing and measurements; 0249 teaches position of molecule (particles) identified using for sizing techniques; 0295-0299 teach mapping for molecules (particles) use for recognize fragments, size them and create maps, where 0299 teaches mapping with x-y position); 
extracting a plurality of particles vicinal to each other in the image data (above teaches position of molecules (particles) that are map/position, where one ordinary in the art can determine the vicinal of all the molecules (particles) base on the position/x-y of each separate molecules (particles)).
Schwartz teaches all the subject matter above, but not the following which is taught by Seth et al (US 2014/0227682):
calculating the size of each of the plurality of particles based on a distance between the plurality of particles vicinal to each other, which are extracted in the extracting a plurality of particles vicinal to each other (0057-0066, especially 0065-0066, teaches TABLE-US-00001 teaches determining size of cells (particles) from distance between centre of two nucleus (plurality of particles vicinal), shape of cells, distance between cell boundary from centre).
Schwartz and Seth et al are both in the field of image analysis, especially size determination of small particles/cells/molecules with in the image by boundary and distance such that the combine output is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Schwartz by Seth et al with size calculation using data such as distance of vicinal particles would which significantly reduces the computational time for complex image processing algorithms as well as it simplifies the tedious task of examining each of the cells found in the sample, namely by reducing the evaluation time as disclosed by Seth et al in 0017.

Claim 2:
Schwart teach:
The particle measuring method according to claim 1, wherein the size of each of the plurality of particles includes any one of sizes selected from the group consisting of a diameter, a sectional area, and a volume of a sphere containing one of the plurality of particles (abstract teaches diameter and spherical; 0221 teaches sizing by measurements of diameter and volume of the sphere, 0375 teaches size, diameter and volume equation; 0394 teach area of fragment are calculated using x,y values. One ordinary in the art is able to calculate diameter, area and volume for each of these particles from extracted values into equations).

Claim 3:
Schwart teach:
The particle measuring method according to claim 1, wherein the size of each of the plurality of particles includes any one of sizes selected from the group consisting of a diameter, a sectional area, and a volume of each of the plurality of particles having a spherical shape (abstract teaches diameter and spherical; 0221 teaches sizing by measurements of diameter and volume of the sphere, 0375 teaches size, diameter and volume equation; 0394 teach area of fragment are calculated using x,y values. One ordinary in the art is able to calculate diameter, area and volume for each of these particles from extracted values into equations. 0221 teach diameter, volume of sphere of molecules (particles)).

Claim 4:
Schwart teach:
The particle measuring method according to claim 1, wherein the acquiring a position of each of the plurality of particles includes: 
a thresholding step of classifying pixels in the image data into one of (0156 teaches thresholding result image to obtain binary images corresponding to contours of imaged molecules (particles), result in absolute size of the molecule be determined as part of the sizing measurement; 0322-0323 teaches desired molecule are automated threshold; 0390 teaches cut detection by threshold to size): 
first pixels each representing a center portion and an interparticle area of the plurality of particles; and second pixels each representing a peripheral portion and the interparticle area of the plurality of particles (0278 teaches large number of molecules with center-to-center between adjacent. One ordinary in the art see that the threshold identify pixel for the contour and pixel for the interparticle area inside the contour.);  - 48 -10193383US01 
an area division step of extracting a partial area formed of only the first pixels (One ordinary in the art will use the data collected above from diameter, area, position/x-y, area, volume from the image data to calculate the area and any partial area from the contour and the interparticle); 
a shape evaluation step of calculating a shape evaluation value representing a shape of the partial area (abstract teaches measuring for length, diameter of spherical or ellipsoidal. With above data one ordinary in the art using the data above can calculate the area, diameter to output a shape of the particle area. 0185 teach morphological analysis which is use for shape evaluation, where static analysis can be used to determine tie precision and accuracy); 
an extraction step of extracting a particle area, which is a partial area representing the center portion of each of the plurality of particles, based on the shape evaluation value (0362 teaches measurement with molecule (particle) spins about its center. One ordinary in the art using the data above with position x-y can calculate the center. 0362 teach where the center is found in order to spin about its center); and 
a centroid calculation step of calculating a centroid position of the pixels in the particle area as a particle position (0362 teaches measurement with molecule (particle) spins about its center, where one ordinary in the art know that a balance rotation indicates a balance spin is due to determined centroid).

Claim 5:
Schwart teach:
The particle measuring method according to claim 4, wherein the extracting a plurality of particles vicinal to each other includes: 
selecting two particle areas; and extracting the two particle areas as vicinal particles when the first pixels located on a line connecting particle positions in the two selected particle areas belong to only the two selected particle areas (0156 teaches thresholding result image to obtain binary images corresponding to contours of imaged molecules (particles), result in absolute size of the molecule be determined as part of the sizing measurement; 0322-0323 teaches desired molecule are automated threshold; 0390 teaches cut detection by threshold to size. One ordinary skill in the art with the output of binary images from threshold can identify contours of each particle, where each area is different particle areas, next to each other (vicinal) or distance from each other. The connecting lines corresponding to contour of the particle).

Claim 7:
Seth et al teach:
The particle measuring method according to claim 1, wherein the calculating the size of each of the plurality of particles includes solving a simultaneous equation representing a relationship between a distance between vicinal particles obtained in the extracting a plurality of particles vicinal to each other and a size of each of the vicinal particles, to thereby calculate the size of each of the vicinal particles (0057-0066, especially 0065-0066, teaches TABLE-US-00001 teaches determining size of cells (particles) from distance between centre of two nucleus (plurality of particles vicinal), shape of cells, distance between cell boundary from centre. One ordinary in the art given data such as shape, distance between centre of two nucles and distance between boundaries from centre will be able to recall equations and solve all equations in order to calculate the size of each vicinal particles).



Claim 9:
Schwartz (US 2003/0036067) teaches:
A particle measuring apparatus, which is configured to measure, based on an image of a specimen including a plurality of particles, a size of each of the plurality of particles included in the image, the particle measuring apparatus comprising: 
an imaging unit configured to image the specimen (0126 teach the use of microscope and camera, where one ordinary skill in the art recognize the anatomy of a regular microscope would have a platform for the specimen viewing); 
a particle position acquiring unit configured to acquire a position of each of the plurality of particles from image data obtained by the imaging unit (0143-0149, 0149 teach map (position) of separate molecules in regard for sizing and measurements; 0249 teaches position of molecule (particles) identified using for sizing techniques; 0295-0299 teach mapping for molecules (particles) use for recognize fragments, size them and create maps, where 0299 teaches mapping with x-y position); 
a vicinal particle extracting unit configured to extract a plurality of particles vicinal to each other (above teaches position of molecules (particles) that are map/position, where one ordinary in the art can determine the vicinal of all the molecules (particles) base on the position/x-y of each separate molecules (particles)).- 50 -10193383US01
Schwartz teaches all the subject matter above, but not the following which is taught by Seth et al (US 2014/0227682):
a calculating unit configured to calculate the size of each of the plurality of particles based on a distance between one of the plurality of particles and another of the plurality of particles that is vicinal to the one of the plurality of particles (0057-0066, especially 0065-0066, teaches TABLE-US-00001 teaches determining size of cells (particles) from distance between centre of two nucleus (plurality of particles vicinal), shape of cells, distance between cell boundary from centre).
Schwartz and Seth et al are both in the field of image analysis, especially size determination of small particles/cells/molecules with in the image by boundary and distance such that the combine output is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Schwartz by Seth et al with size calculation using data such as distance of vicinal particles would which significantly reduces the computational time for complex image processing algorithms as well as it simplifies the tedious task of examining each of the cells found in the sample, namely by reducing the evaluation time as disclosed by Seth et al in 0017.

Claim 10:
Schwartz (US 2003/0036067) teaches:
A particle measuring apparatus, which is configured to measure, based on an image of a specimen including a plurality of particles, a size of each of the plurality of particles included in the image, the particle measuring apparatus comprising: 
an input unit configured to receive input of a reference value of the size of each of the plurality of particles (figures 10-13, figure 13 and 0034 teach diagonal line with reference; figures 13A-F and 0037 teach cited reference); 
an imaging unit configured to image the specimen (0126 teach the use of microscope and camera, where one ordinary skill in the art recognize the anatomy of a regular microscope would have a platform for the specimen viewing); 
a particle position acquiring unit configured to acquire a position of each of the plurality of particles from image data obtained by the imaging unit (0143-0149, 0149 teach map (position) of separate molecules in regard for sizing and measurements; 0249 teaches position of molecule (particles) identified using for sizing techniques; 0295-0299 teach mapping for molecules (particles) use for recognize fragments, size them and create maps, where 0299 teaches mapping with x-y position); 
a vicinal particle extracting unit configured to extract a plurality of particles vicinal to each other (above teaches position of molecules (particles) that are map/position, where one ordinary in the art can determine the vicinal of all the molecules (particles) base on the position/x-y of each separate molecules (particles)). 
Schwartz teaches all the subject matter above, but not the following which is taught by Seth et al (US 2014/0227682):
a first calculating unit configured to calculate a ratio of the size of each of the plurality of particles based on a distance between one of the plurality of particles and another of the plurality of particles that is vicinal to the one of the plurality of particles (0057-0066, especially 0065-0066, teaches TABLE-US-00001 teaches determining size of cells (particles) from distance between centre of two nucleus (plurality of particles vicinal), shape of cells, distance between cell boundary from centre. One ordinary in the art with data above will be able to calculate the size for each particle and comparing size of one particle to another is a ratio.); and 
a second calculation unit configured to calculate the size of each of the plurality of particles based on the ratio and the reference value of the size (One ordinary in the art with data above will be able to calculate the size for each particle and comparing size of one particle to another is a ratio. Using the ratio can be used as a reference/legend to for further calculation of size of surrounding particles).
Schwartz and Seth et al are both in the field of image analysis, especially size determination of small particles/cells/molecules with in the image by boundary and distance such that the combine output is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Schwartz by Seth et al with size calculation using data such as distance of vicinal particles would which significantly reduces the computational time for complex image processing algorithms as well as it simplifies the tedious task of examining each of the cells found in the sample, namely by reducing the evaluation time as disclosed by Seth et al in 0017.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NOLAN  et al (US 2017/0045451) teaches OPTICAL ANALYSES OF PARTICLES AND VESICLES - optical methods for analyzing particles, including nanoparticles, thereby determining their presence, identity, origin, size and/or number in a sample of interest (abstract).
Schwartz (US 5,720,928) teaches Image Processing And Analysis Of Individual Nucleic Acid Molecules – observing and determining the size of individual molecules and for determining the weight distribution of a sample containing molecules of varying size, which involves placing a deformable or nondeformable molecule in a medium, subjecting the molecule to an external force, thereby causing conformational and/or positional changes, and then measuring these changes. Preferred ways to measure conformational and positional changes (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656